DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s statement invoking the exception in 102(b)(c) is accepted. The Imaizumi reference is no longer prior art.
	Applicant argues 

    PNG
    media_image1.png
    129
    734
    media_image1.png
    Greyscale

	Examiner’s Response
	The Examiner disagrees.    As shown below it is clear that the indicator is part of the main area.    Applicant’s argument and claim would have been persuasive if the claim stated the indicator is within  the endoscopic image1.   It is not clear if such a limitation is supported by the original disclosure.

    PNG
    media_image2.png
    240
    513
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    247
    501
    media_image3.png
    Greyscale


	Applicant argues 

    PNG
    media_image4.png
    154
    712
    media_image4.png
    Greyscale

Examiner’s Response
	One could reasonably argue that the sun (#81) is comprised of a plurality of indicators (ie, circle and the lines).  Additionally #90 is also an indicator in Figure 9 (see above). Or one could argue each pixel is an indicator.  Thus a plurality of indicators is taught in multiple different ways.
	
Applicant argues 

    PNG
    media_image5.png
    155
    706
    media_image5.png
    Greyscale

Examiner’s Response
	The circular ring in Fig. 9 is comprised of a plurality of indicators (ie pixels) located at the periphery of the fluorescence image.  And a subset of the indicators representing the location is displayed in response to detecting an anomaly.    The claim does not say the entire or all the plurality of indicators are activated, which Applicant argued in the interview.  Additionally periphery means 
    PNG
    media_image6.png
    268
    538
    media_image6.png
    Greyscale

Therefore,  Using the definition 3b, even the sun could be considered as a periphery.  Applicant should at a minimum have directly abutting, to knock out the sun indicator.
	Furthermore, setting a border to a color to signify an event is well known, such as seen in PGPub 2018/0370435 (paragraph 51)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations 35-36 2.

For example
“wherein the detection position image is a moving image” in claim 35 and 
“wherein the endoscope image arranged in the main area and the endoscope image arranged in the sub area are moving images” in claim 36. 

The word “moving” only appears once in paragraph 18 and specifically only refers to endoscope image A.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12-14, 17, 20-22, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (6371908) in view of Xie (2006/0173358)
Furusawa discloses 1. (Original) An endoscope diagnosis support system (Furusawa, Fig. 1, Col. 4, “video endoscopic apparatus”) comprising 
a processor, configured to perform detection of an anomaly candidate area from an endoscope image obtained by performing image pickup of an inside of a subject; and (Furusawa, Col. 11.19-40, “Next, the CPU38 generates a still image data indicating an image in which the ordinary color observation image and an image of the tumor part C determined on the basis of the intensity of the auto-fluorescent light are combined. In other words, the CPU38 specifies the pixels in the memory M1 which correspond to the pixels having luminance vale of "11111111" in the memory M2 and sets the color of the pixels thus specified to, for example, B (blue) in the memory M1 (S111). As a result, in the memory M1, there are generated the still image data of the fluorescent diagnosis image in which an area corresponding to the tumor part C (abnormal part) within the ordinary color observation images is indicated in blue.”)
generate a display image comprising: a main area and a sub area adjacent to the main area, where the sub area is smaller than the main area; the endoscope image is arranged in the main area; (Furusawa, Fig. 14), 
But does not expressly disclose “and a plurality of anomaly detection indicators, indicating detection of the anomaly candidate area, arranged in the main area so as to be located in a periphery portion of the endoscope image to surround the endoscope image, in response to detecting the anomaly candidate area.” 
Xie discloses “and a plurality of anomaly detection indicators, indicating detection of the anomaly candidate area, arranged in the main area so as to be located in a periphery portion of the endoscope image to surround the endoscope image, in response to detecting the anomaly candidate area.” (Xie, #81, Fig. 7,9-11, “[0054] As shown in FIG. 7, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from an abnormal tissue, e.g., a cancer, which is a target region, the region emergence notification function 53 of the image processing apparatus 7 allows a region indication mark 81 to be displayed at a position adjacent to a fluorescence image 80 displayed on the monitor 8 and, thereby, the presence of the abnormal tissue, e.g., a cancer, is notified. At this time, the luminance of the region indication mark 81 is allowed to reflect the size of the abnormal tissue, e.g., a cancer.”, See also paragraphs 55 to 62; #90 also reads on this limitation)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the notification indicator of Xie with the system of Furusawa.
The suggestion/motivation for doing so would have been to alert the viewer in a very visible way.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Xie to obtain the invention as specified in claim 1.

	Furusawa in view of Xie discloses 3. (Currently Amended) The endoscope diagnosis support system according to claim 2, wherein the endoscope image is a moving image(Furusawa, Fig. 14, “moving picture” {video}), wherein the processor is configured to arrange  a first detection position image in the sub area of the display image, and wherein the first detection position image indicates  a detection position of the anomaly candidate area detected from the endoscope image. (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue Note: Applicant’s disclosure maps this to both D1 & D2, but fails to define it.  )

Furusawa in view of Xie discloses 4. (Currently Amended) The endoscope diagnosis support system according to claim 3, wherein after the display image in which the plurality of anomaly detection indicators are arranged in the main area is generated, the processor is configured to arrange a second detection position image in the main area, and wherein the second detection position image indicates a position corresponding to the detection position of the anomaly candidate area. (Furusawa, Fig. 14, Furusawa shows the display image and anomaly detection image in similar positions as Fig. 4-8  and shows the (second) detection position image (blue) on the anomaly.  Xie shows the anomaly detection indicator in the main area), 

Furusawa in view of Xie discloses 7. (Currently Amended) The endoscope diagnosis support system according to claim 1, wherein the processor is configured to generate the display image further comprising is an image of a detection mark indicating detection of the anomaly candidate area in response to detecting the anomaly candidate area. (Xie, #81, Fig. 7,9-11, “[0054] As shown in FIG. 7, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from an abnormal tissue, e.g., a cancer, which is a target region, the region emergence notification function 53 of the image processing apparatus 7 allows a region indication mark 81 to be displayed at a position adjacent to a fluorescence image 80 displayed on the monitor 8 and, thereby, the presence of the abnormal tissue, e.g., a cancer, is notified. At this time, the luminance of the region indication mark 81 is allowed to reflect the size of the abnormal tissue, e.g., a cancer.”, Is located outside the endoscopic image)


Furusawa in view of Xie discloses 8. (Currently Amended) The endoscope diagnosis support system according to claim 1, wherein the processor is configured to arrange the plurality of anomaly detection indicators in four corners of the endoscope image arranged in the main area to surround the endoscope image, in response to detecting the anomaly candidate area. (Xie, #90, Fig. 9-11, “[0058] Further, in the region emergence notification function 53, as shown in FIG. 9, a direction navigation display portion 90 is disposed in the perimeter portion of the fluorescence image 80 in addition to the region indication mark 81. In this case, when the total signal intensity exceeds the predetermined set level and the fluorescence is determined as being originated from the abnormal tissue, e.g., a cancer, a part of the direction navigation display portion 90 in the direction of the presence of the abnormal tissue, e.g., a cancer, is lit and, thereby, the notification is conducted.”, Is located outside the endoscopic image)

Furusawa in view of Xie discloses 9. (Currently Amended) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to generate the display image in a manner that the second detection position image is not arranged outside of the endoscope image arranged in the main area. (Furusawa, Fig. 14, Furusawa shows the display image and anomaly detection image in similar positions as Fig. 4-8  and shows the (second) detection position image (blue) on the anomaly.  )

Furusawa in view of Xie discloses 12. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to switch the second detection position image arranged i in the main area to either a display state or a non-display state in accordance with an instruction signal indicating an instruction performed by a user. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 13. (Original) The endoscope diagnosis support system according to claim 12, wherein the instruction signal is outputted from at least any one of a foot switch, a keyboard, a tablet, a voice input apparatus, and a scope switch. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 14. (Original) The endoscope diagnosis support system according to claim 4, wherein the processor is configured to: determine whether a predetermined display switching condition is satisfied; and processor switches the second detection position image in the main area to either a display state or a non-display state in accordance with a result of determining whether the predetermined display switching condition is satisfied. (Furasawa, Col. 12 Lines 10-16, “if the operator turns on the external switch 36a at the point when image of a part which is expected to be the tumor part C, the CPU38 in the PC14 extracts the tumor part C (part consisting of pixels whose luminance values belong to the .beta. area) from the auto-fluorescent image on the basis of an intensity difference in the auto-fluorescent image and displays a fluorescent diagnosis image in which the tumor part C is indicated in blue, on the monitor 15. Therefore, the operator can appropriately diagnose whether or not the part which is expected to be the tumor part C is actually a tumor part.”)

Furusawa in view of Xie discloses 17. (Original) The endoscope diagnosis support system according to claim 14, wherein the predetermined display switching condition is not an observation mode is a narrow band light observation mode.( Furusawa Col. 9 Lines 36-60, “This excitation light is transmitted to the distal end part of the video endoscope 11 through the light guide 20, then emitted from the emitting end face of the light guide 20, and irradiated onto the object while being diffused by the light distribution lens 21. As a result, auto-fluorescent light is emitted from the organismic organization of the windpipe as the object. At this time, the intensity of component of light within wavelength band of a green light included in the auto-fluorescent light emitted from a normal part of the organismic organization is higher than the intensity of a green light band component included in the auto-fluorescent light emitted from the tumor part C.”)

Claim 20-21 are rejected under similar grounds as claim 1

Furusawa in view of Xie discloses 22. (New) The endoscope diagnosis support system according to claim 3, wherein when the plurality of anomaly detection indicators are arranged in the main area and the first detection position image for indicating the detection position is arranged in the sub area, the processor is configured to generate the display image in which the first detection position image is not arranged in the main area. (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue, see also col 12, lines 16-26 with Fig. 14; Note; Furusawa discloses the option to show the tumor in blue in both the right and left image)

Furusawa in view of Xie discloses 35. (New) The endoscope diagnosis support system according to claim 1, wherein the processor is configured to arrange a detection position image in the display image, 6 of 15wherein the detection position image indicates a detection position of the anomaly candidate area detected from the endoscope image, and wherein the detection position image is a moving image.  (Furusawa, Fig. 14, Col. 11.41-45, “The contents of the VRAM41 are supplied to the monitor 15 through the D-A converter 37, so that the fluorescent diagnosis image in which the tumor part C is indicated in blue is displayed on the display area on the right side”; detection position image is the portion in blue Note: Applicant’s disclosure maps this to both D1 & D2, but fails to define it.  )

Furusawa in view of Xie discloses 36. (New) The endoscope diagnosis support system according to claim 1, wherein the processor is configured to generate the display image further comprising: the endoscope image arranged in the main area; and the endoscope image separately arranged in the sub area, wherein the endoscope image arranged in the main area and the endoscope image arranged in the sub area are moving images. (Furusawa, Col. 11.41-11.59, “As a result, the video endoscopic apparatus 10 functions in ordinary color image observation state again, and the ordinary color observation image displayed on the display area on the left side of the monitor 15 becomes a moving picture, as shown in FIG. 14.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Horn (20070078335).
Furusawa in view of Xie discloses 10. (Original) The endoscope diagnosis support system according to claim 4, 
But does not expressly discloses “wherein the second detection position image arranged in the main area is a rectangular frame image.”
Horn discloses “wherein the second detection position image arranged in the main area is a rectangular frame image.”  (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area  of Furusawa with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 10.

Furusawa in view of Xie discloses 11. (Currently Amended) The endoscope diagnosis support system according to claim 4,
But does not expressly discloses “wherein the detection position image arranged in the main area is an arrow image”
Horn discloses “wherein the detection position image arranged in the main area is an arrow image” (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area  of Furusawa with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 11.

Furusawa in view of Xie discloses 19. (Original) The endoscope diagnosis support system according to claim 4, wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)
But does not expressly discloses “wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area.”
Horn discloses “wherein when the second detection position image is arranged in the main area, the processor is configured to generate the display image in a manner that the second detection position image is not arranged in the sub area. (Horn, [0030] “In some embodiments of the present invention, identified forms may be marked (block 350), for example with an arrow pointing to the area, an enclosed shape encircling the area, or other suitable methods of marking an area in an image frame may be used.”)” It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the same tumor in the main area  of Furusawa with the same marking as shown by Horn.
The suggestion/motivation for doing so would have been to be identified easier.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Furusawa with Horn to obtain the invention as specified in claim 19.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Kishima (2014/0296718).

Furusawa in view of Xie discloses 5. (Original) The endoscope diagnosis support system according to claim 1, But does not expressly disclose “wherein the processor is configured to arrange an enlarged image obtained by enlarging the anomaly candidate area in the sub area.”
Kishima discloses “wherein the processor is configured to arrange an enlarged image obtained by enlarging the anomaly candidate area in the sub area.” (Kishima, “[0059] The fluorescence navigation surgery system according to this embodiment is capable of enlarging an image of the area ROI in which the operator is interested by digital zooming in response to a user's request”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the enlarged tumor in the sub area with the same marking as shown by Kishima.
The suggestion/motivation for doing so would have been to be identified easier, since it is larger.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Kishima to obtain the invention as specified in claim 5.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of UTSUNOMIYA(PGPUb 20170186200)
Furusawa in view of Xie discloses 6. (Original) The endoscope diagnosis support system according to claim 3, But does not disclose “wherein the plurality of anomaly detection indicators and the detection position image have a same color”
Utsunomiya discloses “wherein the plurality of anomaly detection indicators and the detection position image have a same color” (UTSUNOMIYA, “[0096] FIG. 5 is a schematic diagram illustrating a superimposed image and a parallel image when the same color is assigned to the same organ between the first medical image and the second medical image.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to show the tumor in the sub area with the same color marking  as in the main area as shown by Utsunomiya.
The suggestion/motivation for doing so would have been to be identified easier, since it is same color.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Furusawa with Utsunomiya to obtain the invention as specified in claim 6.

Claim 15, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa in view of Xie in view of Design Choice.  
Furusawa in view of Xie discloses The endoscope diagnosis support system according to claim 14, But not expressly 
15. “a camera, wherein the predetermined display switching condition is whether or not an image of a user's eyes which is inputted from the camera indicates a predetermined movement”
16. a timer, wherein the processor can detect an anomaly type in the anomaly candidate area, the timer can measure a predetermined period of time according to the anomaly type after the anomaly candidate area is detected, and the predetermined display switching condition is whether or not the predetermined period of time elapses after the anomaly candidate area is detected.
18. wherein the processor performs detection of a predetermined treatment instrument from the endoscope image, and the predetermined display switching condition is whether or not the processor detects the predetermined treatment instrument.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the above switching schemes.   
Applicant has not disclosed that these schemes provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any types of scheme, such as voice because they provide the same result of user control.
Therefore, it would have been obvious to combine Furusawa in view of Xie in view of Horn as shown above to one of ordinary skill in this art to obtain the invention as specified in claims 15-16, 18.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner could have used Horn or UTSUNOMIYA references to teach such a limition.
        2 With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___'  in the application as filed'  may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.");